Title: James Madison to Benjamin Waterhouse, 28 November 1835
From: Madison, James
To: Waterhouse, Benjamin


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Novr. 28. 1835.
                            
                        
                        Your letter on the subject of Mr. Pemberton has not passed into oblivion; but I am sensible that the lapse of
                            time since it was received exposes it to that appearance. For my silence, I must plead my growing dislike to the pen, and
                            the condition of my fingers, which imposes on me often, as in the present case, the unwelcome task of dictating to
                            borrowed one’s. Though I am aware of your junior age, and presume on your continued exemption from the infirmities added
                            to mine, I may appeal, I doubt not, in aid of my apology, to an incipient experience by yourself of the effect of time in
                            diminishing the alacrity with which you take hold of the ink-stand.
                        I well recollect Mr. Pemberton in the aspects which his character presented, when I was his pupil; and I
                            readily conceive that your favorable picture is a good likeness of its developements in after life. He must at least have
                            become an adept in the Classics. Being a good scholar at an early day, he could not fail in a long course of teaching
                            others, to be a successful tutor to himself. I have no distinct recollection of the Latin address to him from his pupils
                            including myself, nor of my share in the preparation of it. I suspect that its merit, if it has any, consists rather in
                            the just and grateful feelings of the authors, than in the Latinity which conveys them, if otherwise the greater the merit
                            of our Preceptor.
                        With the assurance of my continued esteem and regard I pray you to accept that of all my good wishes, in
                            which Mrs Madison desires to join me.
                        
                            
                                James Madison
                            
                        
                    